Citation Nr: 0013988	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE


Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $14,657.  



REPRESENTATION


Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1994 decision by the Committee on 
Waivers and Compromises of the New York, New York Regional 
Office (RO).


REMAND

A review of the record reveals that the veteran was awarded 
improved pension benefits from July 1987.  The overpayment in 
this case was created as a result of the veteran's failure to 
report income from an Individual Retirement Account (IRA) 
received in 1989.  Upon discovering that the veteran had 
received $4,000 in retirement income in 1989, the RO 
retroactively adjusted his improved pension payments 
effective February 1, 1989.  In a decision dated in January 
1994, the RO found that the veteran's failure to report 
retirement income received in 1989 constituted fraud.

However, this decision considered 38 C.F.R. § 3.901(a) as the 
appropriate definition of "fraud" applicable in this case.  
Reference was made to this same provision in the statement of 
the case furnished to the veteran in May 1994.  The Board 
notes, however, that 38 C.F.R. § 3.901(a) is applicable only 
in cases involving forfeiture.  Pertinent manual provisions 
provide the following:  

Fraud and misrepresentation. Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element. In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits. A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the veteran's knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits. 

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

In June 1994, the veteran submitted additional evidence, 
including IRA (bank) statements for the years 1987 to 1992.  
The Board points out that, pursuant to 38 C.F.R. §20.1304 (c) 
(1999), any pertinent evidence submitted by the veteran which 
is accepted by the Board must be initially reviewed by the 
agency of original jurisdiction, unless this procedural right 
is waived by the veteran or his representative.  A review of 
the record does not reveal that the veteran waived RO 
consideration.  Under these circumstances the Board has no 
alternative but to refer these records to the RO for initial 
review.

Further, it is unclear as to the specific periods which 
formed the basis of the overpayment created.  The record 
indicates that the veteran's pension benefits were reduced on 
the basis of the income received in 1989 and terminated, 
effective in December 1992, on the basis of that he began to 
receive Social Security benefits in November 1992.  The newly 
submitted evidence shows that distributions from the 
retirement account were received in 1989 and 1992, with no 
distributions made in 1990 or 1991.  The record does not 
clearly set forth how the overpayment was calculated based on 
the amounts received by the veteran.  The Board also notes 
that the veteran has requested an audit of his account be 
provided to him.  An audit of the veteran's improved pension 
account should, therefore, be undertaken.   

In light of the foregoing, it is the decision of the Board 
that further development of this claim is in order.  
Accordingly, this case is hereby remanded for the following 
actions: 

1.  The RO should review the evidence 
submitted by the veteran after the 
statement of the case, including the 
statements pertaining to his Individual 
Retirement Account for the period from 
1989 to 1992.

2.  The RO should then undertake an audit 
of the veteran's improved pension account 
in order to provide the basis for the 
calculation of any overpayment in this 
case.  The exact amount of the 
overpayment, the amounts of countable 
income and the amounts due and paid for 
the period in which the overpayment is 
based should be set forth.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran.

3.  Following the above development, RO 
should review the question of entitlement 
to waiver of recovery of the overpayment 
in question.  A determination should be 
made as to whether the veteran was free 
of fraud, misrepresentation or bad faith 
in the creation of the indebtedness.  In 
doing so, the RO should consider the 
definition of fraud as set forth in MP-4 
cited previously..  If no fraud, 
misrepresentation or bad faith is found, 
the RO should determine whether recovery 
of the overpayment would be against the 
principles of equity and good conscience 
as set forth in  38 C.F.R. § 1.965 
(1999).  In the event findings remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  In 
reaching these conclusions the Board intimates no opinion, 
either legal or factual, as to the ultimate outcome of this 
case pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
C.W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


